DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 5 15 and 19 objected to because of the following informalities: “LFNST” is unclear, Claims should be specified in terms of clear technical feature. Therefore, the scope of the claim is vague and indefinite. Please clarify or explain. 
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or applications the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 5-6 8-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et.al. (US 20220224898) (Man-Shu Chiang).
Regarding Claim 1,Chiang discloses a method of video processing, comprising: determining, for a conversion between a current chroma block of a video and a bitstream of the video, whether a first side information about a secondary transform tool is included in the bitstream for the current chroma block by checking whether one or more conditions is satisfied [See abstract and paragraphs 9-12]; and performing the conversion at least based on the determining, wherein the secondary transform tool includes applying, during encoding, a forward secondary transform to an output of a forward primary transform applied to a residual of a video block prior to quantization, or applying, during decoding, an inverse secondary transform to an output of dequantization of the video block before applying an inverse primary transform [See paragraphs 9-19], and wherein checking whether the one or more conditions is satisfied comprises checking whether a tree type of the current chroma block is dual tree chroma [See paragraphs 12-13].
Regarding Claims 2 ,15 and 19, Chiang discloses wherein the first side information is a syntax element indicating a LFNST index [See paragraphs 9 and 46].
Regarding Claim 6, Chiang discloses wherein in response to the tree type of the current chroma block being dual tree chroma, different pieces of the first side information are included in the bitstream for the current chroma block and a corresponding luma block, respectively [ See paragraphs 11-12 and 45-46].
Regarding Claim 5, Chiang discloses wherein in response to the tree type of the current chroma block being dual tree chroma, whether the first side information is included in the bitstream for the current chroma block is decoupled from a block width and a block height considered by LFNST [See paragraphs 12 and 45-46].
Regarding Claim 8, Chiang discloses wherein in response to the current chroma block being in a dual tree structure or in a local dual tree structure, the tree type of the current chroma block is dual tree chroma [See paragraphs 11-12].
Regarding Claim 9, Chiang discloses wherein in response to the tree type of the current chroma block being single tree, a same piece of the first side information is included in the bitstream for the current chroma block and a corresponding luma block [See paragraphs 11-12].
Regarding Claim 10, Chiang discloses wherein in response to the tree type of the current chroma block being dual tree chroma, a first coding mode is disable for the current chroma block, wherein in the first coding mode [ See paragraphs11-12 and 45-46],a prediction block of the curren chroma block is determined by performing a boundary downsampling operation, followed by a matrix vector multiplication operation, and selectively followed by an upsampling operation [See paragraphs 11-19, 31, 45-46 and 60-64].
Regarding Claim 11, Chiang discloses wherein in response to the tree type of the current chroma block being single tree, a same piece of a syntax element indicating whether the first coding mode in enabled is included in the bitstream for the current chroma block and a corresponding chroma block, wherein the current chroma block and the corresponding chroma block are blocks of different chroma components [See paragraphs 11-12 and 45-46].
Regarding Claim 12, Chiang discloses wherein the conversion includes encoding the current chroma block into the bitstream [See Fig. 6-9].
Regarding Claim 13, Chiang discloses wherein the conversion includes decoding the current chroma block from the bitstream [See Fig. 6-9].
Regarding Claim 14, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding Claim 18, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here
Regarding Claim 20, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-4, 7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et.al. (US 20220224898) (Man-Shu Chiang) in view of Ikai et al. (US 20200260096) (Tomohiro Ikai).
Regarding Claims 3 and 16, Chiang doesn’t explicitly disclose wherein in response to the tree type of the current chroma block being dual tree chroma, whether the first side information is included in the bitstream for the current chroma block is decoupled from whether a coding mode of a corresponding luma block is a first coding mode, wherein in the first coding mode, a prediction block of the corresponding luma block is determined by performing a boundary downsampling operation, followed by a matrix vector multiplication operation, and selectively followed by an upsampling operation.
However, Ikai discloses wherein in response to the tree type of the current chroma block being dual tree chroma, whether the first side information is included in the bitstream for the current chroma block is decoupled from whether a coding mode of a corresponding luma block is a first coding mode, wherein in the first coding mode, a prediction block of the corresponding luma block is determined by performing a boundary downsampling operation, followed by a matrix vector multiplication operation, and selectively followed by an upsampling operation [See paragraphs 126-129 and Figs 4-7].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Chiang to add the teachings in Ikai as above, to provide a method that coding efficiency is enhanced because the separate coding tree structure is used. [See Ikai abstract].
Regarding Claims 4 and 17, Chiang discloses wherein in response to the tree type of the current chroma block being not dual tree chroma, checking whether the one or more conditions is satisfied comprises checking whether the coding mode of the corresponding luma block is the first coding mode or checking whether a block width and a block height considered by LFNST are both greater than or equal to 16 [See paragraphs 56-57].
Regarding Claim 7, Chiang doesn’t explicitly disclose wherein in response to the tree type of the current chroma block being dual tree chroma, a same piece of the first side information is included in the bitstream for the current chroma block and a corresponding chroma block, wherein the current chroma block and the corresponding chroma block are blocks of different chroma components. 
However, Ikai discloses wherein in response to the tree type of the current chroma block being dual tree chroma, a same piece of the first side information is included in the bitstream for the current chroma block and a corresponding chroma block, wherein the current chroma block and the corresponding chroma block are blocks of different chroma components [See paragraphs 110-112].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Chiang to add the teachings in Ikai as above, to provide a method that coding efficiency is enhanced because the separate coding tree structure is used. [See Ikai abstract].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487